Citation Nr: 1620564	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 30, 2008; and in excess of 50 percent on or after July 14, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that rating decision, the RO granted service connection for PTSD with an evaluation of 10 percent effective April 30, 2008.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in June 2010.  The RO issued a Statement of the Case (SOC) in November 2013.  The RO issued a new rating decision on the same date and both decisions increased the Veteran's evaluation for PTSD to 30 percent effective April 30, 2008 and 50 percent effective July 14, 2010.  In November 2013, the Veteran filed a VA Form 9 but expressly stated that he was satisfied with the RO's grant of a 50 percent rating for his PTSD and that he did not wish to pursue an appeal of his PTSD rating.  The Veteran's representative submitted documentation in November 2013 confirming that the Veteran was withdrawing any further development of the appeal and accepted the 50 percent rating of his PTSD.  However, VACOLS reflects that the appeal was certified to the Board in August 2014.

The Veteran's representative submitted an appellate brief in April 2016 advancing an argument to the Board that the Veteran's PTSD evaluation should be increased.


FINDING OF FACT

In a correspondence received at the RO in November 2013, the Veteran requested to withdraw the issue of an increased rating for service-connected PTSD.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to an increased rating for service-connected PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The question before the Board in this appeal is whether the Veteran intended to submit a substantive appeal.  

An appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Veteran sought a rating in excess of 10 percent for the service-connected PTSD disability.  

However, the RO increased his rating for PTSD in November 2013 and the Veteran withdrew his substantive appeal the same month.  The Veteran explicitly stated in his November 2013 VA Form 9 that he no longer wished to pursue an appeal for PTSD.  He also wrote that he was satisfied with the 50 percent rating he was given for PTSD.  The Veteran marked the box indicating he did not want a BVA hearing and did not mark either box indicating there were issues he wished to appeal.  The Veteran's representative submitted a statement the same month confirming the Veteran's withdrawal of his substantive appeal.  There was no further argument or evidence submitted by the Veteran after this statement. 

In April 2016, the Veteran's representative submitted an appellate brief indicating a desire to argue in favor of an increased rating for PTSD on the Veteran's behalf.  The Veteran's representative erroneously stated that the Veteran submitted a substantive appeal in November 2013.  The Veteran's VA Form 9 indicates the opposite of what the Veteran's representative claimed, as it indicates a desire to withdraw his substantive appeal and not pursue it.  

The Board is conscious that the Percy case allows the Board to consider the Veteran's claim even if a timely substantive appeal has not been filed.  23 Vet. App. at 45.  The Board is also conscious that all effort should be expended to afford the Veteran the benefit of the doubt.  However, the Veteran's unmistakable intent as expressed in his November 2013 VA Form 9 was to withdraw his claim.  The Board finds that the Veteran's intent to withdraw was knowing, intelligent, and voluntary based upon the assistance from his representative.  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d); see also 38 C.F.R. §§ 20.202, 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial rating for service-connected PTSD in excess of 30 percent prior to April 30, 2008; and in excess of 50 percent on or after July 14, 2010; is dismissed.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


